Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110234380 to Ito in view of U.S. Patent No. 9794657 to Jiang et al.
Referring to claim 1, Ito discloses in Figures 1-11 a communication device (wireless tag) comprising: 
One or more hardware processors (control unit 15) configured to: 
Receive, from a server device (data collection device) performing communication by a communication method of … a number (time slot number) indicating a communication timing (time slot number represents a time zone where data can be transmitted from wireless tag to the data collection device), a reference number (time slot number) indicating the number serving as a reference (time slot number information is a claimed “reference” since wireless tag uses the time slot number information as a reference to determine a time zone where data can be transmitted from wireless tag to data collection device).  Data collection device communicates with a plurality of wireless tags using time-division multiplexing.  Data collection device includes a time information generator that generates time information representing time, and a time slot number information generator that generates time slot number information representing a time slot number which represents a time zone where data can be 
Determine a processing timing (time slot according to time slot information) of predetermined processing (transmitting data to the data collection device), based on the reference number.  Wireless tag transmits data to data collection device in a time zone corresponding to the time slot number.  Figure 4 shows wireless tag 1a, 1b, and 1c transmitting data to data collection device at respective time slots, according to the time slot number information assigned to each of wireless tag 1a, 1b, and 1c by data collection device.  Refer to Sections 0042-0141.
Ito et al does not disclose … receive, from a server device performing communication by a communication method of synchronizing a number indicating a communication timing, a reference number indicating the number serving as a reference …
Jiang et al disclose in Figures 1-12 wherein a controller communications with a plurality of nodes.  Controller has a synchronizer 121 that uses slot timing information to perform time slot synchronization to synchronize the time slots between nodes are synchronized.  Nodes transmit data to controller at a respective time slot.  Time slot synchronization is used to avoid interference between nodes.  Refer to Column 2 line 9 to Column 7 line 6, specifically Column 7 lines 20-54.  By applying Jiang et al to Ito et al:  data collection device of Ito et al can use the time slot number information transmitted to wireless tags to synchronize transmissions from wireless tags to data collection device, thereby preventing interference between transmissions from wireless tags since each wireless tags transmits data to data collection device at an assigned time slot.  Therefore, it would have been obvious to one of synchronizing a number indicating a communication timing, a reference number indicating the number serving as a reference …  One would have been motivated to do so to synchronize time slots among nodes to avoid interference between transmissions from nodes.  
Referring to claim 2, Ito discloses in Figures 1-11 wherein the communication method is time division multiplexing.  Data collection device 2 communicates with a plurality of wireless tags 1 using time-division multiplexing.  Refer to Sections 0042-0141.
	Referring to claim 3, Ito discloses in Figures 1-11 wherein the time division multiplexing manages the number by a time slot number, a slot frame number (not in reference; claim is in “or” form and only requires one of the limitations), or a superframe number (not in reference; claim is in “or” form and only requires one of the limitations).
The reference number is a reference time slot number indicating the time slot number serving as a reference (time slot number information is a claimed “reference” since wireless tag uses the time slot number information as a reference to determine a time zone where data can be transmitted from wireless tag to data collection device), a reference slot frame number indicating the slot frame number serving as a reference (not in reference; claim is in “or” form and only requires one of the limitations), or a reference superframe number indicating the superframe number serving as a reference (not in reference; claim is in “or” form and only requires one of the limitations).  Refer to Sections 0042-0141.
Referring to claim 10, Ito discloses in Figures 1-11 a communication method implemented by a computer (wireless tag), the method comprising: 
Receiving, from a server device (data collection device) performing communication by a communication method of … a number indicating a communication timing, a reference number indicating the number serving as a reference.

Ito et al do not disclose … receiving, from a server device performing communication by a communication method of synchronizing a number indicating a communication timing, a reference number indicating the number serving as a reference.  Refer to the rejection of claim 1.
	Referring to claim 11, Ito discloses in Figures 1-11 a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to (not specifically disclosed, but control unit 15 of wireless tag is configured by a CPU/ROM/RAM used to perform wireless tag functions; CPU/ROM/RAM is a claimed “computer program product” since CPU/ROM/RAM must include memory to store program instructions to be executed by CPU/ROM/RAM to perform wireless tag functions; refer also to Jiang et al rejection below):
Receive, from a server device (data collection device) performing communication by a communication method of … a number indicating a communication timing, a reference number indicating the number serving as a reference.
Determine a processing timing of predetermined processing, based on the reference number. 
Ito et al do not disclose … receive, from a server device performing communication by a communication method of synchronizing a number indicating a communication timing, a reference number indicating the number serving as a reference…  Refer to the rejection of claim 1.
Ito et al also do not specifically disclose a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to: …
Jiang et al disclose in Column 16 line 51 to Column 17 line 6 that any module includes a non-transitory computer/processor readable storage medium to store computer readable instructions to be executed by a processor to perform module functions.  Therefore, it would have been obvious to one of a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to: … One would have been motivated to do so since a computer program product comprises a non-transitory computer-readable recording medium on which an executable program is recorded to perform functions of a node.
Referring to claim 12, Ito discloses in Figures 1-11 a communication system comprising: 
A server device (data collection device),
One or more communication devices (wireless tags 1a, 1b, and 1c), wherein the server device communicates with the one or more communication devices by a communication method of … a number indicating a communication timing.
Each of the one or more communication devices includes one or more hardware processors (control unit 15) configured to: 
Receive, from the server device, a reference number indicating the number serving as a reference.
Determine a processing timing of predetermined processing, based on the reference number.
Ito et al do not disclose … one or more communication devices, wherein the server device communicates with the one or more communication devices by a communication method of synchronizing a number indicating a communication timing.  Refer to the rejection of claim 1.
Referring to claim 13, Ito discloses in Figures 1-11 wherein the server device transmits the reference number determined for each of the one or more communication devices (wireless tags 1a, 1b, and 1c).   Data collection device transmits the time slot number information and time information representing a current time to each of wireless tags 1a, 1b, and 1c.  Figure 4 shows wireless tag 1a, 1b, and 1c transmitting data to data collection device at respective time slots, according to the time slot .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110234380 to Ito in view of U.S. Patent No. 9794657 to Jiang et al, and in further view U.S. Publication No. 20170290032 to Zhao et al.
	Ito does not disclose wherein the one or more hardware processors are configured to estimate, based on the received reference number, a next reference number before receiving the next reference number.
	Zhao et al disclose in Section 0027 wherein a radio unit calculates its next time slot based on current time slot information, so the radio unit determines the next time slot without needing to receive time slot information (claimed “wherein the one or more hardware processors are configured to estimate, based on the received reference number, a next reference number before receiving the next reference number”, wherein the “time slot” Zhao et al reads on the claimed “reference number” of Ito).  Refer to Sections 0017-0051.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more hardware processors are configured to estimate, based on the received reference number, a next reference number before receiving the next reference number.  One would have been motivated to do so that a radio unit can calculate its next time slot to facilitate data communication. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110234380 to Ito in view of U.S. Patent No. 9794657 to Jiang et al, and in further view U.S. Publication No. 20100238845 to Love et al.
	Ito does not disclose a relay device that transfers the reference number transmitted from the server device to at least one of the one or more communication devices.
a relay device that transfers the reference number transmitted from the server device to at least one of the one or more communication devices”, wherein the “time slot information” of Love et al reads on the claimed “reference number” of Ito).  Refer to Sections 0017-0051.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a relay device that transfers the reference number transmitted from the server device to at least one of the one or more communication devices.  One would have been motivated to do so since a relay device relays information from BS to UEs, which can include time slot information.
Allowable Subject Matter
Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160150592 to Samuel et al disclose in Figures 1-7 wherein a first terminal receiving a wireless signal; the first terminal demodulating the wireless signal to obtain burst data and a timeslot number; the first terminal sending the burst data and the timeslot number to a second terminal; the second terminal receiving the burst data and the timeslot number sent by the first terminal; the second terminal performing signal modulation on the burst data; and the second terminal transmitting a signal obtained after the signal modulation in a corresponding timeslot according to the timeslot number.  Refer to Sections 0104-0245.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 26, 2022